DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asgari et al. (Asgari, Hamed, et al. “On Thermal Expansion Behavior of Invar Alloy Fabricated by Modulated Laser Powder Bed Fusion.” Materials & Design, vol. 160, 2018, pp. 895–905.), hereinafter “Asgari,” in view of Kojima et al. (JP 2000-212701), hereinafter “Kojima,” wherein an English machine translation is used and cited herein.
Regarding claims 1-2, Asgari teaches a low thermal expansion Invar alloy composed of 64% Fe and 36% Ni (Abstract, Introduction), which meets the compositions recited in claims 1 and 2, with the exception of comprising 0.01% or more and less than 2.0% Co. However, in the same field of endeavor, Kojima teaches that 0.1 wt.% or less Co may be added to an Invar alloy to increase strength without deterioration of Invar characteristics (Abstract, [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add 0.1 wt.% or less Co to the Invar alloy of Asgari in order to increase strength without deterioration of Invar characteristics, as taught by Kojima. The combination of Asgari and Kojima teaches a chemical composition which overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05
Asgari modified by Kojima teaches that its alloy is made by laser powder bed fusion (Asgari: Abstract), which involves melting and solidifying by means of a laser beam to carry out additive manufacturing, which is the same as the method recited in paragraph [0015] of the instant specification. Thus, as Asgari modified by Kojima teaches an overlapping composition, as discussed above, as well as an identical method of making, one of ordinary skill in the art would expect the alloy product of Asgari modified by Kojima to have a solidification structure with a secondary dendrite arm spacing of 5 µm or less, an average thermal expansion coefficient in a temperature range between 100°C and -7°C falls within a range of 0 ± 0.2 ppm/°C, and an Ms point of -196°C or lower. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
                                                                                                                                                                                  Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 4/19/2022, with respect to the previous rejection(s) of claim(s) 1-2 under 35 USC 102/103 have been fully considered and are persuasive in view of the current amendments to the claims.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asgari (Asgari, Hamed, et al. “On Thermal Expansion Behavior of Invar Alloy Fabricated by Modulated Laser Powder Bed Fusion.” Materials & Design, vol. 160, 2018, pp. 895–905.) in view of Kojima (JP 2000-212701), as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734